Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the 103 combination found in the Office Action dated 09/30/2020 compares dissimilar prior arts.  Examiner disagrees.  Regarding the Galka et al./Hattori combination are in the same field of endeavor.  Both prior arts disclose valves having rotary sensors.  Prior art Apel et al. is also in the same field of endeavor as Galka et al. and Hattori.  Therefore a person having ordinary skill in the art at the time the invention was filed would reasonably utilize these prior arts.
Drawings
The newly submitted drawings are still unclear.
The drawings are objected to because figures 2-4 are blurry and do not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The amendment to claim 10 overcomes the rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Galka et al. (USPN 9464577 B2) in view of Hattori (USPN 8049493 B2), in further view of Apel et al. (USPN 5609184).
Regarding Claim 1, Galka et al. discloses an actuator comprising; a main body (10) which delimits a kinematic chamber (12) inside which a valve (14) or a relative drive mechanism (18) of the valve (14) is at least partially housed, a closing lid (36) that can be associated to close the kinematic chamber of the main body (Fig. 1), in which the throttle body contains a position sensor (34), of the magnetic or magneto-resistive type, facing a slider (50) of the valve (14) so as to read the position of said slider (50) and therefore of the relative valve (14), wherein the closing lid (36) is provided with a screening device (Col. 4, Lines 51-62) of electromagnetic fields for the position sensor (34) and the slider (50), positioned near the position sensor (34), on the side opposite the kinematic chamber (12) with respect to the position sensor (34), but does not disclose the screening device explicitly comprising a screening plate or the material from which the plate is formed.
Hattori teaches a screening plate fixed to the closing lid, wherein the plate is at least partially embedded within the closing lid (Fig. 1) in order to reduce assembly time by molding the two together in such a manner that prevents or minimizes unbalanced 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensor and the lid of Galka et al. with a sensor that is molded into a lid as taught by Hattori in order to reduce assembly time by molding the two together in such a manner that prevents or minimizes unbalanced pressures during the molding process which prevents damage to the magnets.  As well as having a cavity in the mold ensures the location of the magnets which also decreases assembly time by eliminating relocation of the magnets.
The Galka et al./Hattori combination teaches the plate (Hattori, 62) performs a support function of the position sensor (Hattori, 64) so as to be substantially in contact with the position sensor (Hattori, 64), as seen in Hattori, figure 1.  
Apel et al. teaches using a conductive thermoplastic in order to enhance the material properties of the element such that it can be utilized in various environments. Due to the plastic’s properties the material is capable of withstanding stressors like “impact, heat, moisture, etc.”  This is a result of its properties “ductility, elasticity, and permanence” (Col. 2, Lines 28-36), making it an ideal material to use.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the plate of the Galka et al./Hattori combination with a material as taught by Apel et al. in order to enhance the material properties of the element such that it can be utilized in various environments.  Due to the plastic’s 
Regarding Claim 2, Galka et al. discloses the position sensor (34) is fixed to the closing lid (36).  
Regarding Claim 5, the Galka et al./Hattori combination teaches the attenuation device being constructed of any materials that prevent the distortion of the magnetic field (Col. 4, Lines 51-62), but does not disclose the plate comprising glass fibres screening external electromagnetic fields.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass fibres in the screening material with the invention of the Galka et al./Hattori combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  
Regarding Claim 6, the Galka et al./Hattori combination teaches the plate (Hattori, 62) covers an area greater than or equal to the area of the slider (Galka et al., 50/Hattori, 34), Hattori, figure 1, where the two elements are similar in size.  
Regarding Claim 7, the Galka et al./Hattori combination teaches the plate (Hattori, 62) is arranged coaxially to a magnetization center of the slider (Galka et al., 50/Hattori, 34) which comprises a magnet, Hattori, figure 1.  
Regarding Claim 8
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic material for the plate with the invention of the Galka et al./Hattori combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  
Regarding Claim 9, the Galka et al./Hattori combination teaches the plate (Hattori, 62), but does not teach the plate having a thickness greater than or equal to 0.25 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a plate thickness that is sufficient to achieve the desired requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  
Regarding Claim 10, the Galka et al./Hattori combination teaches the plate (Hattori, 62), but does not teach the plate fixed to the closing lid by a fastening mechanism arranged in a perimetral position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to affix the plate to the closing lid by any means since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753